EXHIBIT 10.35

BOYD GAMING CORPORATION

DEFERRED COMPENSATION PLAN

Amendment Number 5 to Amended and Restated Plan

WHEREAS, Boyd Gaming Corporation (“Employer”) maintains the Boyd Gaming
Corporation Deferred Compensation Plan for the Board of Directors and Key
Employees (“Plan”); and

WHEREAS, the Employer has reserved to itself the right to amend the Plan at any
time it deems necessary or desirable; and

WHEREAS, the Employer desires to amend the Plan to increase the annual
limitation applicable to participant deferrals.

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2006, as
follows:

 

  1. Section 3.3 of the Plan is restated in its entirety to read as follows:

“3.3 The Participant shall specify in his Enrollment Agreement the amount of
Compensation to be deferred under the Plan from and after January 1, 2006. The
maximum permitted to be deferred by an employee under the Plan is (1) 25% of
base salary, and (2) 100% of incentive compensation paid. The maximum permitted
to be deferred by a non-employee director under the Plan is 100% of Board of
Directors fees. Additional deferrals by employees will be allowed in
anticipation of the funding of the Participant’s account under the 401(k) Plan
as provided in Section 3.11, below. The Plan Administrator may establish minimum
deferral amount requirements and maximum limits.”

Except as otherwise provided in this Amendment Number 6 to the Amended and
Restated Plan, the Plan is hereby ratified and confirmed in all respects.

EXECUTED this 30th day of December, 2005.

 

BOYD GAMING CORPORATION, a Nevada Corporation

By:

 

/s/ ELLIS LANDAU

Name:        

 

Ellis Landau

Its:

 

Executive Vice President and Chief Financial Officer